DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 12/3/2020 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
2.	The objection to claim 15 is maintained:  
Claim 15 requires “a” prior to “negative” in line 2.  Appropriate correction is required.
	The other objections of the prior Office Action are withdrawn in view of the appropriate corrections filed.  

3.	Claims 5 and 14 are objected to because “1000” requires a comma in order to utilize proper punctuation:  1,000.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The rejection of claim 8 is withdrawn in view of the appropriate correction filed.  
	The rejections of claims 2, 3, 5, 6, 10-12, and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the appropriate corrections filed.

5.	Claim 1, and thus dependent claims 2-8, 10-14 and 16, claim 15, and claim 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Claim 1 and claim 15 each recite the following amended features which are indefinite for the following reasons:
A)	“…and including an oxide of the natural graphite” does not make clear what entity includes an oxide of the natural graphite.  The manner in which the claim is written allows for the second core, the second shell, and/or some other entity to include said component.   Given it is not clear what entity is required to include said component, the claim is rendered indefinite.  Appropriate correction can be made by way of amending the claim to:
 “…said second shell including an oxide of the natural graphite…”  (see original claim 9)
B)  “…and a sphericity measured through the particle shape analyzer is from 0.94 to 0.98” (lines 13-14 of claim 1 and corresponding lines of claim 15) does not make clear what this is in reference to (e.g., the third particle, the second core, the shell, etc.).  Given it is not clear what entity is required to have this feature, the claim is rendered indefinite.  Appropriate correction can be made by way of amending the claim to:
	“and each third particle having a sphericity measured through the particle shape analyzer from 0.94 to 0.98”
C)	Claims 1 and 15 have been amended to recite “first particles” but then references “the first particle” (line 7 of claim 1; line 9 of claim 15) in the singular which fails to invoke proper antecedent basis.  Appropriate correction can be made by way of amending the claim to:
	“a sphericity of each first particle measured through the particle shape analyzer is from 0.94 to 0.98”
again has “a second core including natural graphite.”  Claim 16 has the same issues as claims 1 and 15 in terms of not clarifying defining what entity comprises “an oxide of the natural graphite” and what entity the sphericity feature is applicable to.  Appropriate correction can be made by way of amending the claim to:
	“The negative electrode of claim 1, wherein each third particle has a sphericity measured through the particle shape analyzer from 0.96 to 0.97.” 

6.	Claim 1, and thus dependent claims 2-8, 10-14 and 16, claim 15, and claim 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Each of claims 1 and 15 have been amended to recite the following language with added underlining:

    PNG
    media_image1.png
    214
    644
    media_image1.png
    Greyscale


The language of “…and including an oxide of the natural graphite” does not make clear what entity includes an oxide of the natural graphite.  The manner in which the claim is written allows for the second core, the second shell, and/or some other entity to include said component.   The specification fails to support that all of these entities can include an oxide of the natural graphite rendering the language not supported.  Appropriate correction can be made by way of amending the claim to:
 “…said second shell including an oxide of the natural graphite…”  (see original claim 9)
Additionally, the language of, “…and a sphericity measured through the particle shape analyzer is from 0.94 to 0.98” does not make clear what this is in reference to (e.g., the third particle, the second core, the shell, etc.).  The specification fails to support that all of these entities have the sphericity feature rendering the language not supported.  Appropriate correction can be made by way of amending the claim to:
	“and each third particle having a sphericity measured through the particle shape analyzer from 0.94 to 0.98”
Appropriate correction is required.  Note that an appropriate correction for claim 16 is provided in section D above.

Compact Prosecution Purposes
7.	Given there are multiple interpretations of what entity can require the component of the oxide of the natural graphite and the sphericity feature, the claims will be examined as if the above corrections have been made for compact prosecution purposes in terms of prior art examination.
Claim Rejections - 35 USC § 103
8.	The rejection of claims 1-4, 6-8, and 15 under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2004/0023115) in view of Spahr et al. (US 2015/0079477) is withdrawn in view of the amended features.  All rejections pending from this are also withdrawn. 

Allowable Subject Matter
9.	Claim 1, and thus dependent claims 2-8, 10-14, and claim 16, and claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action in the manner provided by the Examiner or an equivalent thereof.  The instant application is a good candidate for an AFCP request to make such amendments.  
	It is noted that the indication of allowable subject matter is made in view of the compact prosecution note above in which the claims were examined as if the corrections provided have been made.  
	Applicant’s argument with respect to the following is considered persuasive in conjunction with the following Examiner comments:

    PNG
    media_image2.png
    236
    643
    media_image2.png
    Greyscale


While the use of multiple types of graphite particles is known, with the use of two particles being well-known (usually one with high sphericity and another with low sphericity- see prior art previously cited by the Examiner in the prior Office Action), the use of three types of graphite particles is less common.  In an update of the prior art search, the following references are notable to teach the use of three types of graphite particles for a negative electrode:
CN 101174683 (machine translation provided) teaches three populations of graphite particles for a negative electrode of a lithium-ion battery:  
a spherical-shaped natural graphite (75-98 wt%), degree of circularity is 0.85-1
a squamiform, large-granularity artificial graphite (1 to 20%), and
	a squamiform, small-granularity artificial graphite (1 to 20%). 
CN '683 fails to teach any of the particles have oxide shells, or a degree of circularity of either of the squamiform particles.
CN 18087456 (machine translation provided) teaches three populations of graphite particles for a negative electrode of a lithium-ion battery, but fails to disclose a degree of circularity of two sets of those particles or that any particles have oxide shells.


Response to Arguments
10.	Applicant's arguments have been fully considered, wherein the following argument is addressed for clarity of the record and to more clearly set forth the position the Examiner was taking in the interview.  
	Argument:  During the interview, the Examiner indicated that if the claims were amended to recite the narrower sphericity range of 0.96 to 0.97, an argument that this range achieves unexpected results would constitute “new matter.” The Examiner stated on page 5 of the Interview Summary:
4) A brief discussion was held with respect to amending the ranges, wherein it was noted that if arguing unexpected results, those ranges have to be explicitly stated in the disclosure as filed given the following:

A successful showing of unexpected results regarding a narrower range than was originally claimed/taught would bring forth a new matter issue, as it would show that the newly claimed range is a different invention than the originally disclosed range. See MPEP 2163(I)(B)."
Applicant respectfully disagrees with the Examiner’s position on this issue. First, MPEP § 2163(I)(B) does not support this assertion.  Applicant reproduces MPEP § 2163(I)(B) and also MPEP 2163.05(III).
	Response:  It is noted that this issue is not relevant for the range of 0.96 to 0.97 for the sphericity of the third particle because it is explicitly stated in the specification (page 16).  The issue would be relevant, for example, if the sphericity of the third particle was changed to include values other than explicitly stated in the disclosure.
unexpected results establishes that a small range is a different invention than the broad range so as In re Wertheim (citation below) points out, if the broad and narrow ranges are different inventions then the broad range does not describe the narrow range.   With respect to the above, the following case law is applicable to this position:
In re Wertheim, 541 F.2d 257 (1976).  “Where it is clear, for instance, that the broad described range pertains to a different invention than the narrower (and subsumed) claimed range, then the broader range does not describe the narrower range. In re Baird, 348 F.2d 974, 52 CCPA 1747, 146 USPQ 579 (1965); In re Draeger, 150 F.2d 572, 32 CCPA 1217, 66 USPQ 247 (1945).
In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range).

In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus).

In re Baird, 348 F.2d 974, 52 CCPA 1747, 146 USPQ 579 (1965).  “All claims under this rejection specify a first quench bath temperature range of "from about 40° F to at least as low as about 60° F" or the equivalent. Munt has a specific reason for the 60° F. maximum. Above that quench temperature his finished bristle filaments curl. His 40° lower temperature range limit is a "practical" limit determined by the brittleness of the polypropylene at this stage. He has seen fit to limit his claims to this range. Appellants have not shown a basis for claiming this range. Appellants' brief states the alleged support to be in disclosure of quenching to a temperature between 0° and 80° C. (32° and 176° F.). This is clearly no support for the specific range taught and claimed by Munt and included in all copied claims. Neither is there support by reason of appellants' disclosure, in a specific example, of a specific temperature of 7° C. (44.6° F.).”  In re Rodman, 223 F.2d 281, 42 CCPA 951, In re Draeger, 150 F.2d 572, 32 CCPA 1217.
In re Draeger, 150 F.2d 572, 32 CCPA 1217.  

“The mere fact that appellants' broad range overlaps at one end does not make it a disclosure of the critical limitations in the appealed claims. Appellants' application as filed fails to teach the 

The issue is moot in terms of not being applicable to the instant claim set, but the comments and case law are made for clarity of the record.  Thus, for example, if the instant claims were amended to 0.95 to 0.98 for the third particle sphericity feature (0.95 not being explicitly taught in the specification and presenting a narrower range than the broader range of the disclosure), and unexpected arguments were successfully argued for this range, it would bring forth a new matter issue as the successful argument of unexpected results would establishes that the narrower range is a different invention than the broad range based on the unexpected results.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/   
Primary Examiner, Art Unit 1729